      Case 1:13-cv-00909-WJ-CG Document 275 Filed 09/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

THE ANDERSON LIVING TRUST
f/k/a THE JAMES H. ANDERSON LIVING
TRUST, et al.,

              Plaintiffs,

v.                                                             CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

              Defendant.

                            ORDER TO FILE STATUS REPORT

       THIS MATTER is before the Court on the parties’ Joint Status Report, (Doc.

274), filed September 1, 2020. In the Joint Status Report, the parties explain they have

continued discussing the exchange of necessary information to prepare for the

possibility of settlement. (Doc. 274 at 1). The parties request an additional 90 days to

complete their investigation and review. (Doc. 274 at 2).

       IT IS THEREFORE ORDERED that the parties shall file a joint status report

outlining the case posture and the status of document exchange no later than

December 1, 2020.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
